DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Surace et al. (US 2008/0171179), in view of Dubey (US 2012/0100295).
Regarding claim 1 
Surace teaches methods of making wall boards using magnesium oxide (i.e. magnesium based) combined with various fillers (abstract).

Although, Surace does not teach the use of glass microspheres, Surace does teach the use of ceramic microspheres. However, because Dubey teaches in other wall boards which may use magnesium that as a filler glass or ceramic microspheres may be used (paragraph 0016 and 0019), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Surace by substituting glass microspheres for ceramic microspheres, with a reasonable expectation of success, as suggested by Dubey.
Surace teaches a dry mix of powders including microspheres is mixed for three minutes to form a slurry (paragraphs 0034-0036), which would homogeneously mix the components.
Although, Surace does not teach the microspheres reduce shrinkage, the reference does teach the use of magnesium oxide and microspheres. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 819 F.2d 87, 205 USPQ 594 (CCPA 1980). See MPEP §§2112-2112.02.
Although, Surace does not teach the microspheres stabilizes and lowers the moisture content after manufacturing, the reference does teach the use of magnesium 
Although, Surace does not teach the microspheres increases the loading and overall strength, the reference does teach the use of magnesium oxide and microspheres, When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 819 F.2d87, 205 USPQ594 (CCPA 1980). See MPEP §§2112-2112.02.
Although, Surace does not teach the microspheres reduce the thermal conductivity, the reference does teach the use of magnesium oxide and microspheres, When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 819 F.2d87, 205 USPQ594 (CCPA 1980). See MPEP §§2112-2112.02.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that the references do not teach the use of both hollow glass microspheres and their size of 1 to 1,000 microns. While this may be true, it is not 
	Applicants argue that microspheres does not suggest 1 to 1,000 microns, and could for instance be 10,000 to 100,000 microns. This is not persuasive as sub-micron spheres would ne nanospheres, and a sphere with a diameter of 1 to 10 centimeters would not be termed a microsphere.
	Applicants argue that their invention is new and very unique. While the invention may be novel, it is obvious over the prior art.
	The remaining arguments have been fully considered but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734